Citation Nr: 1737109	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1961 to August 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

A private attorney represented the Veteran during the course of the appeal.  However, prior to the certification of the appeal by the RO, the private attorney's accreditation to represent claimants before the VA was revoked.  In January 2015, the RO sent the Veteran a letter notifying him of his right to appoint a new representative.  The Veteran has not submitted a new VA Form 21-22 or VA Form 21-22a appointing a new representative.  As such, the Board recognizes the Veteran as currently unrepresented.

The Veteran requested a travel board hearing in his November 2013 VA Form 9, Appeal to the Board.  The Veteran was scheduled for such a hearing in October 2015 but did not attend.  In a December 2015 remand, the Board found lack of sufficient notice of hearing to the Veteran and directed that another hearing be scheduled.  The record indicates the Veteran was subsequently rescheduled for a hearing, received written notice, and failed to attend without providing good cause.  Accordingly, the hearing request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the appeal period, the Veteran had no worse than Level IV hearing in the right ear, and no worse than Level V hearing in the left ear.

2.  The Veteran's acquired psychiatric disorder was neither caused nor aggravated by the Veteran's bilateral hearing loss disability; and it was not incurred in service or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist since return of this case to the Board.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for Bilateral Hearing Loss

a. Legal Criteria 

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which contemplates average impairment in earning capacity due to disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disability evaluations require a review a veteran's entire history.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  Certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are required for entitlement to a compensable rating for hearing loss.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIa (in exceptional cases as described in 38 C.F.R. § 4.86), and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

b. Analysis

The RO first granted service connection for bilateral hearing loss with a 10 percent evaluation in an August 2011 rating decision.  The Veteran submitted a claim for increase in July 2012, and a VA examination was conducted in November 2012.  The RO denied the claim for an increased rating in a January 2013 rating decision.  The Veteran's representative submitted an April 2013 notice of disagreement to the January 2013 rating decision.  Consequently, the claim is non-initial as opposed to initial as characterized in the December 2015 Board remand since the Veteran never contested the initial evaluation granted for hearing loss in the August 2011 rating decision with a timely notice of disagreement.

The Veteran has not contended that his hearing loss disability has worsened since the November 2012 VA examination-only that the Veteran warranted an evaluation of 20 percent as of the date of the July 2012 claim for increase.  See April 2013 notice of disagreement.  Thus, the Board analyzes the suitability of the 10 percent evaluation in the January 2013 rating decision, as well as the appropriate rating based on the record for the remainder of the appeal period.

The November 2012 VA examination yielded the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
65
65
LEFT
45
55
70
70
70

Speech recognition was assessed as 100 percent in the right ear and 94 percent in the left ear.  

To determine the appropriate disability rating for the Veteran's hearing loss based upon the audiometric results discussed above, the Board first looks to Table VIa of DC 6100 as directed by 38 C.F.R. § 4.86(a), as the Veteran presents an exceptional pattern of hearing impairment and Table VIa results in higher numerals.  The Veteran's right ear puretone threshold average (PTA) is 59 (average of audiometric scores for 1000, 2000, 3000, and 4000 Hertz ranges).  Thus, the Veteran's right ear Table VIa Roman numeral designation is "IV."  Following the same method (left ear PTA of 66), the Veteran's left ear Table VIa designation is "V."

Table VIa designations are next applied to Table VII to determine the appropriate disability rating.  Horizontal rows of Table VII represent the better ear and the vertical columns represent the poorer ear.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral V and the row for Roman numeral IV intersect, Table VII reveals that a 10 percent disability rating is warranted.  Thus, the November 2012 VA examination appropriately corresponds to the 10 percent rating that was assigned in the RO's January 2013 rating decision.

The Board acknowledges the Veteran's contentions as to the severity of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  Lendenmann, 3 Vet. App. 345.  Thus, based on the current audiometric findings, the Board concludes that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  

The Board finds that the record is otherwise devoid of competent evidence indicating the Veteran's bilateral hearing loss has warranted an increased rating during the appeal period.  As such, the evidence preponderates against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Service Connection for an Acquired Psychiatric Disorder, to Include as Secondary to Service-Connected Bilateral Hearing Loss.

a. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


b. Analysis

The Veteran contends that he suffers from an acquired psychiatric disability, to include depression and anxiety that is secondary to his service-connected hearing loss.

Service treatment records (STRs) are devoid of treatment or diagnosis of psychiatric disorders.

The record contains several post-service psychiatric treatment records related to substance abuse, anxiety, and depression.  See August 2011 VA treatment records.  In these records, the Veteran reported various triggers such as family and relationship issues and homelessness.  The record does not indicate the Veteran ever reported psychiatric issues related to his hearing loss-save for statements made in procedural documents in furtherance of his claim and appeal.

VA conducted a December 2012 examination to determine the nature and etiology of the Veteran's psychiatric disability.  The examiner opined it less likely than not that the Veteran's acquired psychiatric disorders were the result of his service-connected hearing loss disability.  The examiner noted the Veteran's social and substance abuse history as the likely cause of his psychiatric disorders.

The Board acknowledges the Veteran's lay contentions concerning the etiology of his psychiatric disability; however, such contentions are outweighed by competent medical evidence presented by the December 2012 VA examination.  Based on the evidence of record, the Board concludes that the preponderance of the evidence establishes that the Veteran's psychiatric disability was not incurred in, caused by, or aggravated by service or a service-connected disability.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


